Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 22, 2014

                                        No. 04-13-00785-CV

                             Maria TIJERINA and Tiburcia Holguin,
                                         Appellants

                                                  v.

         Jose GOMEZ, German Gomez, Jorge Humberto Valadez Jr. and Sonia Frausto,
                                     Appellees

                 From the 293rd Judicial District Court, Maverick County, Texas
                              Trial Court No. 11-05-26518-MCV
                         Honorable Cynthia L. Muniz, Judge Presiding

                                           ORDER
        The clerk’s record and reporter’s record were originally due to be filed in this appeal on
December 13, 2013. On December 18, 2013, this court notified the trial court clerk and the
court reporter that the records were late. Both the trial court clerk and court reporter have filed
notifications of late record in this appeal, stating that the records have not been filed because
appellant has failed to pay or make arrangements to pay the fees for preparing the records and
that appellant is not entitled to appeal without paying the fees. On December 31, 2013,
appellant’s attorney filed a letter in this court stating his intent to have the trial court reconsider
appellant’s indigence status. Based on informal inquiries made by our clerk’s office, this court
has been informed that the motion to reconsider has set for a hearing on February 10, 2014.

       It is therefore ORDERED that appellant provide written proof to this court no later than
February 17, 2014 that either (1) the clerk’s and reporter’s fees have been paid or arrangements
have been made to pay the fees; or (2) appellant is entitled to appeal without paying the fees. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).



                                                       _________________________________
                                                       Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.




                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court